NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                        HARRY P. DOMAS, Appellant.

                              No. 1 CA-CR 20-0386
                                FILED 2-18-2021


            Appeal from the Superior Court in Maricopa County
                         No. LC2019-111371-001
              The Honorable Douglas Gerlach, Judge, Retired

           SPECIAL ACTION JURISDICTION DECLINED;
         APPEAL DISMISSED FOR LACK OF JURISDICTION


                                    COUNSEL

Peoria City Attorney’s Office, Peoria
By Michael Dynes
Counsel for Appellee

Harry P. Domas, Concho
Appellant


                        MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.
                              STATE v. DOMAS
                             Decision of the Court

G A S S, Judge:

¶1           The City of Peoria charged Harry P. Domas with assault,
criminal damage, and disorderly conduct after an altercation with his
neighbor. The Arrowhead Justice Court convicted Domas on all three
counts. On appeal, the superior court affirmed his convictions. Domas now
appeals to this court, challenging the sufficiency and veracity of the
evidence against him. 1

¶2             This court has “an independent duty to determine [its]
jurisdiction to consider an appeal.” See State v. Kalauli, 243 Ariz. 521, 523,
¶ 4 (App. 2018). A criminal defendant “may appeal as prescribed by law
and in the manner provided by the rules of criminal procedure.” See A.R.S.
§ 13-4031. When, as here, a case arising in a justice court is then appealed to
the superior court, our jurisdiction is limited “to determining the facial
validity of” the applicable statutes. See State v. Lindner, 227 Ariz. 69, 70, ¶ 2
(App. 2010) (citing A.R.S. § 22-375). Because Domas raises no such
challenge, this court has no jurisdiction over his appeal. See A.R.S. § 22-
375.B; Ariz. R. Crim. P. 31.1(a)(1); Super. Ct. R. Crim. App. Proc. 13(b).

¶3             “Although we do not have appellate jurisdiction to review
this issue, it is within our discretion to consider the matter as a special
action.” State v. Perez, 172 Ariz. 290, 292 (App. 1992). But Domas has made
no such request, and we conclude his appeal raises no “matters of statewide
importance, issues of first impression, . . . purely legal questions, or issues
that are likely to arise again.” See Prosise v. Kottke, 249 Ariz. 75, 77, ¶ 10 (App.
2020) (quotation omitted); see also Ariz. R.P. Spec. Act. 1(a).

¶4           Accordingly, we decline to accept special action jurisdiction
and dismiss Domas’s appeal for lack of appellate jurisdiction.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA



1     On January 22, 2021, Domas filed a motion to supplement the record
on appeal. We deny the motion as moot.


                                          2